         Case 3:19-cv-00193-BSM Document 79 Filed 05/11/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

RANDALL HUFF                                                                  PLAINTIFFS
Individually and on behalf of
all others similarly situated, et al.

v.                           CASE NO. 3:19-CV-00193 BSM

PREFERRED FAMILY
HEALTHCARE INC. and
QUAPAW HOUSE INC.                                                           DEFENDANTS

                                          ORDER

       The motion to extend time [Doc. No. 78] is granted. Quapaw has until June 8, 2020,

to resolve its differences with its lawyers or find new counsel. If it does not, the motion to

withdraw will be granted and judgment entered against Quapaw.

       IT IS SO ORDERED this 11th day of May, 2020.


                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
